NATHANIEL R. JONES, Circuit Judge,
concurring.
While I concur in the judgment reached by Judge Nelson’s well-reasoned opinion, I write separately to emphasize the importance of due process protection. My colleague correctly concludes that Mr. Sharp’s transfer deprived him of a contractually created and constitutionally protected property interest. However, it is important to address the intended remedial purpose of federal constitutional actions.
One essential element of an action under 42 U.S.C. § 1983 is the existence of a constitutionally protected liberty or property interest. Section 1983 creates a federal cause of action for the deprivation of *490liberty and property interests protected by the United States Constitution or laws. See Bd. of Regents v. Roth, 408 U.S. 564, 569, 92 S.Ct. 2701, 33 L.Ed.2d 548, (1972). Accord San Bernardino Physicians’ Serv. Medical Group, Inc. v. County of San Bernardino, 825 F.2d 1404, 1407 (9th Cir.1987). Thus, a claimant must show he had a property interest in the property at issue before he can establish that he was deprived of his interest without due process of law.
According to Ramsey, not every deprivation of a constitutional interest requires a federal remedy where an adequate state law remedy exists. 844 F.2d at 1273. The Ramsey court cited certain Supreme Court decisions holding that a § 1983 action is inappropriate where a state tort action provides an adequate remedy for the wrong. Id. The Ramsey court then likened adequate state tort remedies to state contract remedies:
Supreme Court decisions that state law provides an adequate remedy for a liberty or property deprivation have, to date, all involved deprivations which could be remedied by a state tort action for damages. However, a state breach of contract action may also provide an adequate remedy for some deprivations of a contractually created property interest. Therefore, the reasoning of those cases should also bar a section 1983 action when the deprivation is a simple breach of contract and there is adequate state breach of contract action available as a remedy.
Id. at 1273 (emphasis added).
The court arrived at this conclusion by reasoning that actions for deprivation of property interests created from contractual rights are no different than breach of contract actions:
A state breach of contract action is most clearly an adequate remedy for a property deprivation when the only basis for federal jurisdiction is that a state actor is one of the contracting parties .... State common law of contracts creates the property interest at stake and that same law determines what remedy lies for the deprivation caused by the breach of the contract.
Id. Thus, the Ramsey court held that, even though the plaintiff may have a constitutionally protected interest in her accumulated sick leave days which cannot be deprived without due process of law, a § 1983 action was “an inappropriate vehicle to redress what is merely a breach of contract claim by Ramsey against the Board.” Id. at 1274.
Based upon this rationale, the majority concludes that a breach of contract action would adequately compensate Mr. Sharp for the deprivation of his finite interest in his position as principal of Gibbs High School. Despite the intent of § 1983 to remedy the deprivation of constitutionally protected property interests, Mr. Lindsey, a violator of Mr. Sharp’s constitutional rights, has been allowed to escape constitutional scrutiny on the grounds that the deprivation at issue can be “compensated adequately by ordinary breach of contract action.” My colleague correctly concludes that the existence of an effective state remedy precludes Mr. Sharp from proceeding in a § 1983 action. However, I still believe the result in this case is both troubling and anomalous.
Granted, Mr. Sharp can obtain an alternative remedy in a state breach of contract action. However, this remedy denies Mr. Sharp the right to seek a federal remedy where a federal deprivation of property has occurred. Although not all property deprivations should be subjected to constitutional scrutiny, the statutory purpose of § 1983 and the principles of justice require that constitutional violators be required to *491provide redress to those injured. Indeed, not all property deprivations rise to the level of that which § 1983 prohibits, but those which do require meaningful constitutional analysis. Here, however, Mr. Lindsay is free from any constitutional scrutiny.
Accordingly, by declining to find that a § 1983 due process violation is at issue, the outcome in this case contravenes the important protective purposes of § 1983. Nevertheless, because I believe that state breach of contract actions appropriately redress constitutional injuries such as the one at issue, I join in this court’s conclusion despite a rather pinched view of the statute and CONCUR in the court’s opinion.